Citation Nr: 1102458	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of multiple fractures of the left hand.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.F., brother of the Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded an October 2010 Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  The hearing transcript is 
associated with the record.

The reopened claim for service connection for bilateral hearing 
loss is addressed in the REMAND section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  X-rays confirm that the Veteran fractured his left ring and 
little fingers; the current residuals include pain, numbness, and 
limitation of motion of the left ring finger. 

2.  The Veteran's claim for service connection for bilateral 
hearing loss was denied in a September 2002 rating decision; he 
was notified of this decision in the same month but did not 
perfect a timely appeal of the denial.

3.  Evidence received since the September 2002 rating decision 
includes hearing testimony that, as presumed credible at this 
juncture, pertains to the unestablished fact of a causal link 
between bilateral hearing loss and service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of a rating in excess of 
10 percent for service connected left hand fracture residuals are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.20, 4.71a, Diagnostic Codes 5216-5230 (2010).

2.  The September 2002 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002).

3. New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for multiple fracture residuals of the left 
hand

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

With most orthopedic disorders, the determination of an 
appropriate disability rating must include consideration of such 
symptoms as painful motion, functional loss due to pain, 
weakness, excess fatigability, and additional disability during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995); 
38 C.F.R. § 38 C.F.R. §§ 4.40, 4.45.

The Veteran is presently in receipt of a 10 percent rating for 
fracture residuals of the left hand pursuant to Diagnostic Code 
5223.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  An evaluation of 
10 percent is warranted when there is favorable ankylosis of the 
ring and little fingers.  An evaluation of 20 percent is 
warranted when there is favorable ankylosis of the index and 
little; index and ring; or index and middle fingers.  An 
evaluation of 30 percent is warranted when there is favorable 
ankylosis of the thumb and little; thumb and ring; thumb and 
middle; or thumb and index fingers.
  
Evidence

The Veteran underwent a VA examination in October 2005 for his 
left hand disability.  Clinical examination showed no loss of 
mobility or function, except for the left ring finger proximal 
interphalangeal joint.  It was limited to 40 degrees extension.  
DeLuca considerations were not present upon range of motion 
testing.  Ankylosis was not present.  The examiner observed that 
the hands and wrists were symmetrical.   Atrophy, involuntary 
movement, or fasciculation was not present.  No tenderness, 
nodules or masses were noted upon palpation.  The examiner also 
commented that loss of dexterity, mobility, or function was not 
present apart from loss of extension of the left ring finger.  
Left hand X-rays contained two findings.  First, it showed post 
traumatic impact and superimposed arthritic changes at the 
proximal interphalangeal joint of the left ring finger.  Second, 
hyperextension at left fifth metacarpophalangeal joint and slight 
deformity of the base of the proximal phalanx of the left fifth 
finger was noted as "could be compatible" with old post 
traumatic change.  The examiner diagnosed old healed fracture 
base of the left fifth metacarpal and remote injury to the left 
ring finger with posttraumatic degenerative joint disease of the 
proximal interphalangeal joint.  

The Veteran was reexamined by VA for his left hand disability in 
May 2007.  The examiner reviewed the claims file and interviewed 
the Veteran.  The Veteran reported having constant numbness and 
intermittent pain on the ring (4th) finger of his dominant left 
hand.  These symptoms caused him to drop tools while working.  
Clinical examination showed normal ranges of motion for the 
metacarpophalangeal joint, proximal interphalangeal joint (with 
the exception of the ring finger), and distal interphalangeal 
joint.  The ring finger interphalangeal joint appeared to be 
limited to 30 degrees.  Neurological examination showed left hand 
sensory function intact to soft touch, vibration, sharp/dull 
discrimination despite reported numbness.  The examiner also 
commented that repeated testing did not result in any diminished 
range of motion and the left ring finger could not extend past 30 
degrees even in passive motion.  The examiner diagnosed residuals 
of multiple fractures in the left hand and left ring finger.  He 
also noted that the Veteran brought samples of leather work, 
describing it as "high quality" and "not consistent with 
severe impairment" of the left hand and fingers.  

VA treatment notes through 2008 show continuing treatment for 
health problems unrelated to the service connected left hand 
disability.  

At the October 2010 Travel Board hearing, the Veteran described 
present difficulties due to his left hand disorders.  He appeared 
to report that a lack of grip strength in his left hand 
interfered with his tree service work and daily activities. 


Analysis

The Veteran contends that a rating in excess of 10 percent is 
warranted for residuals of a left hand fracture.  After careful 
review of the record, the Board finds that the evidence does not 
present a basis to award a rating in excess of 10 percent for 
residuals of a left hand fracture.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5219-5230.

X-rays confirm joint deformities in the left ring and little 
fingers.  However, the thumb, index, and long fingers are normal, 
and the clinical examinations show a full range of motion for 
these fingers.  A limitation in motion was noted for the proximal 
interphalangeal joint of the ring finger to 40 degrees extension 
in October 2005 and 30 degrees extension during the May 2007 
reexamination.  Additionally, the May 2007 examiner commented 
that the Veteran's leather work is inconsistent with significant 
impairment of the left hand.  

Since a compensable rating for limitation of motion of the ring 
finger is not available, the Veteran is rated by analogy to 
Diagnostic Code 5223 for favorable ankylosis of the ring and 
little fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5230, 5223.  
This section provides a maximum 10 percent rating.  Higher 
ratings are available for unfavorable ankylosis of the ring and 
little fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5219.  
However, the Board declines to assign a rating under the 
unfavorable ankylosis rating criteria as it is a further 
deviation from the Veteran's symptoms of numbness and limited 
mobility in the ring and little fingers of his left hand.  
Moreover, VA treatment records through June 2008 do not contain 
additional findings suggesting that the Veteran's left hand 
disability increased in severity since the last VA examination.  
See VAOPGCPREC 11-95 (April 7, 1995).

The record does not contain any neurological findings showing 
that the Veteran experiences additional loss of function in his 
left ring and little fingers.  Thus, a rating for disorders of 
the nervous system is not warranted.  See 38 C.F.R. § 4.124a.    

Also, the record does not show, nor does the Veteran contend, 
that unemployment arises from the service connected left hand 
fracture residuals.  Thus, the issue of entitlement to total 
disability based upon individual unemployability (TDIU) is not 
for present consideration.  See Rice v. Shinseki,  22 Vet. App. 
447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

In sum, the residual left hand fracture symptoms including pain 
and limitation of motion in the left ring finger, do not warrant 
a rating in excess of 10 percent at any time during the appellate 
period.  38 C.F.R. § 4.71a, Diagnostic Codes 5219-5230.  The 
claim must be denied.  

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing loss

Laws and Regulations

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Additionally, the evidence necessary to meet 
the criteria of raising a reasonable possibility of 
substantiating the claim should be interpreted as enabling rather 
than precluding reopening.  Shade v. Shinseki, No. 08-3548 (U.S. 
Vet. App. Nov. 2, 2010).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

Evidence and analysis

The Veteran contends that he has bilateral hearing loss as a 
result of in-service noise exposure.  The RO last finally denied 
the claim in a September 2002 decision.  Since that decision, the 
evidence submitted in support of his claim are updated VA 
treatment notes from approximately 2004 through 2008 and 
testimony provided at the October 2010 Travel Board hearing.  VA 
treatment notes, dated August 2004, show that the Veteran visited 
the VA audiology clinic for hearing aid maintenance.  At the 
Travel Board hearing, the Veteran described instances of noise 
exposure during service.  He reported continuing hearing 
difficulties despite the use of hearing aids.  

The Board finds that the Veteran's contentions from the Travel 
Board hearing are more detailed than the contentions previously 
of record, and, in view of Justus, the Board may not consider the 
credibility of the contentions at this juncture.  Accordingly, 
this lay evidence pertains to the unestablished fact of a causal 
relationship between bilateral hearing loss and service.  The 
evidence is accordingly new and material, and the claim must be 
reopened.  As noted below, additional evidentiary development is 
needed on remand, and a decision on the merits of this claim will 
not be rendered at this time.  


III. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2005 and March 
2006 letters, prior to the date of the issuance of the appealed 
April 2006 rating decision.  The August 2005 letter provided 
information concerning the evidence necessary to substantiate a 
petition to reopen a previously denied claim based upon new and 
material evidence in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The March 2006 letter contained notice concerning 
how a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that VA fulfilled its duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in October 
2005 and May 2007 that were fully adequate for the purposes of 
adjudication.  The VA examination reports reflect interview with 
the Veteran, physical examination, and medical conclusions by 
appropriately qualified health care providers.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  No additional assistance is 
needed with the bilateral hearing loss claim, as that reopened 
claim is being remanded.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 10 percent for residuals of multiple 
fractures of the left hand is denied.  

A petition to reopen a claim of service connection for bilateral 
hearing loss is granted; to that extent only, the appeal is 
granted.  


REMAND

Having reopened the Veteran's claim for service connection for 
bilateral hearing loss, and in view of his hearing testimony, the 
Board finds that a VA audiological examination addressing the 
etiology of this disorder is "necessary" under 38 C.F.R. 
§ 3.159(c)(4) prior to a final disposition of this claim.  Such 
an examination has not, to date, been conducted in conjunction 
with the current claim.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner who has reviewed his 
claims file.  This examiner must conduct 
Maryland CNC and pure tone threshold 
testing.  If the test results are 
consistent with a hearing loss disability 
(as defined in 38 C.F.R. § 3.385), the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that such disability is etiologically 
related to service, including noise 
exposure therein.  This opinion must be 
supported by a detailed rationale and 
should reflect consideration of the 
Veteran's reported history.

2.  Then, the reopened claim for service 
connection for bilateral hearing loss must 
be readjudicated on its merits.  If the 
determination remains unfavorable, the 
Veteran and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond before this case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


